AMENDMENT TO ACQUISITION AGREEMENT This agreement (the “Amendment Agreement”) dated January 19, 2009 amends the Acquisition Agreement dated August 12, 2008(the "Acquisition Agreement"), made by and between Minerco Resources, Inc. ("Minerco") and Wisdom Resources, Inc. (“Wisdom”) as included by Minerco in its registration statement on Form S-1 filed with the United States Securities and Exchange Commission on December 10, 2008. WHEREAS: A. Pursuant to the Acquisition Agreement, Wisdom assigned 100% of all right and title in and to a certain unit to Minerco in consideration for a one-time lump sum cash payment $5,000 and 12,500,000 restricted common shares in the capital stock of Minerco; and B. For their mutual benefit, Minerco and Wisdom wish to modify the consideration paid between them in respect of the aforementioned unit and shares pursuant to the Acquisition Agreement. THIS AGREEMENT WITNESSES THAT in consideration of the foregoing and the mutual covenants and promises contained herein, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.Amendment 1.1 Section 1.1 of the Acquisition Agreement shall be deleted and replaced with thefollowing: 1.1 On the basis of the representations and warranties set forth in section 2 of this Agreement, effective as of the Closing Date (as hereinafter defined): (a) the Vendor assigns to the Purchaser one hundred percent (100%) of all right and title in and to the Unit and the Purchaser accepts such assignment; (b) the Vendor agrees to pay to the Purchaser a one-time lump sum cash payment of five thousand dollars ($5,000), in accordance with the Subscription Agreement (as hereinafter defined); and (c) the Purchaser agrees to issue the Vendor 12,500,000 restricted common shares in the capital stock of the Purchaser (the “Shares”), subject to the Vendor executing a subscription agreement (the “Subscription Agreement”) substantially in the form attached hereto as Schedule B, which Subscription Agreement is hereby pre-approved by the Vendor. “ 1.2 In Schedule B to the Acquisition Agreement (Private Placement SubscriptionAgreement for U.S. Residents) the table labelled “Payment Information” shall be deleted and replaced with the following: Payment Information Payment Method: Wire Transfer¨Check / Bank Draft / Money OrderþServices¨ Number of Shares Purchased: 12,500,000 100% of all right and title in and to the Unit plus $5,000 in accordance with the Acquisition Agreement dated August 12, 2008 (the “Shares”) Subscription Price Signature of Purchaser: 2.Affirmation 2.1 The parties affirm the Acquisition Agreement in all other respects. 2.2 For reference, a copy of the Acquisition Agreement, as amended, is attached hereto as Exhibit A. 3.General Provisions 3.1 Counterparts.This Amendment Agreement may be executed in counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same agreement.In the event that the document is signed by one party and faxed to another the parties agree that a faxed signature shall be binding upon the parties to this Amendment Agreement as though the signature was an original. 3.2 Succession.The provisions of this Amendment Agreement shall be binding upon the parties and their respective successors and permitted assigns. 3.3 Currency.All references to currency in this Amendment Agreement are to U.S. dollars unless otherwise indicated. 3.4 Counsel.The parties expressly acknowledge that each has been advised to seek separate counsel for advice in this matter and has been given a reasonable opportunity to do so. IN WITNESS WHEREOF the parties have executed this Amendment Agreement as of the day and year first written above. Minerco Resources, Inc. Per: /s/
